Citation Nr: 1827601	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to November 1994. 

In an April 2017 Board decision, the Board denied entitlement to an increased rating for the Veteran's service-connected back disability (rated 10 percent prior to November 22, 2011, and 40 percent from that date) and remanded the issue of whether a separate disability rating was warranted for bowel and bladder impairment; the Board denied entitlement to a separate rating for those disabilities in November 2017.  In its April 2017 decision, however, the Board specifically noted that the issue of entitlement to TDIU was not before it as TDIU was previously denied in a November 2016 rating decision and not appealed.

The Veteran appealed this specific finding to the United States Court of Appeals for Veterans Claims (Court).  In a November 2017 Joint Motion for Remand (JMR), the Veteran specifically noted that he did not contest the Board's denial of increased ratings for his service-connected back disability.  The parties agreed, however, that the Board failed to provide an adequate statement of reasons or bases for its finding that TDIU was not properly before it since the issue of TDIU was part of the increased rating claim already in appellate status; the parties requested that the Court partially vacate and remand for readjudication the part of the April 2017 Board decision which determined that the issue of TDIU was not before it.  In a November 2017 Order, the Court granted the motion for partial remand.  The case has now returned to the Board and is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his TDIU claim. 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is in effect for the following disabilities: back disability, rated 10 percent prior to November 22, 2011, and 40 percent from that date; arthritis of the left ankle, rated 20 percent from February 24, 2011; hypertension, rated 10 percent prior to July 31, 2015, 40 percent from that date, and 10 percent from April 1, 2018; and pseudofolliculitis barbae, rated 0 percent disabling.   

According to his July 2016 TDIU claim, the Veteran last worked full time on May 31, 2016.  His combined evaluation for service-connected disabilities was 80 percent prior to April 1, 2018, and 70 percent from that date.

The Board notes that there is a question as to which of the Veteran's disabilities (service connected and nonservice-connected) prohibit him from maintaining substantially gainful employment.  In his July 2016 claim, the Veteran stated that his hypertension, fatigue, right ankle, left ankle, back, and left foot numbness prevent him from securing or following substantially gainful employment.  He also reported missing work due to medication, pain, fatigue, and urinary incontinence.  Service connection is not in effect for fatigue, left foot numbness, or urinary incontinence.  

It appears clear from the record that the Veteran would be unable to perform manual labor due to his service-connected disabilities.  However, it is unclear whether sedentary employment is restricted as well.  Accordingly, a VA medical opinion is needed to determine the effects of the Veteran's service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following:

1. Obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities, to include the effects of any medication used to treat such disabilities, preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The opinion provider should consider and address as necessary the following facts (the following is a brief factual background and not intended to be a substitute for your review of the Veteran's claims folder):
* A February 2015 VA back examination wherein the Veteran reported that he has to change positions frequently and misses one to two days of work a week due to low back pain.
* A November 2016 VA treatment record wherein the Veteran reported being able to walk for one-quarter of a mile before having to stop due to body aches, mainly in his back.
* An August 2016 VA back examination wherein the examiner determined that the Veteran's back disability does not impact his ability to work but noted that the Veteran was unable to bend or crouch, drive over an hour, lift over five pounds, sit over an hour, stand more than five minutes, walk over a block, climb stairs or a ladder, do manual labor, or push/pull over 10 pounds.
* An August 2016 VA ankle examination wherein the examiner determined that the Veteran's ankle disability impacts his ability to perform any type of occupational task since it is difficult for him to walk or stand for long.  Specifically, the examiner found that it would be difficult for the Veteran to walk on uneven terrain, stand on hard surfaces or concrete, climb stairs or a ladder, drive over an hour, stand more than five minutes without support, walk over a block, perform manual labor, or push/pull over 10 pounds.
* A January 2018 VA ankle examination wherein the examiner determined that the Veteran's functional impact due to his ankle included ankle stiffness and difficulty with prolonged walking or climbing stairs.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

2.  Following any additional development deemed necessary, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).




